Case 2:18-cv-04956-SJF-AKT Document 44 Filed 01/24/19 Page 1 of 1 PageID #: 179



January 24, 2019




Via: ECF

Hon. Sandra J. Feuerstein, U.S. District Judge
United States District Court
Eastern District of New York
100 Federal Plaza, Chambers: 1014
Central Islip, New York 11722

       Re:     “JOHN DOE,” a fictitious name v. CORY MAIER, et al.
               Venue:        USDC, Eastern District of New York
               Case No.:     2:18-cv-04956 (SJF) (AKT)
               Our File No.: MISC-2018-08

Dear Honorable Judge Feuerstein:

       We represent plaintiff, JOHN DOE, on the above captioned matter.

       On January 4, 2019, Defendants served a motion seeking to dismiss the action pursuant to
Fed. R. Civ. P. Rules 12(b)(5) and 12(b)(6). Pursuant to Your Honor’s Rules, 4.D.i., the parties
conferred and agreed to a briefing schedule. (See Doc. No. 32.) Unfortunately, due to the
unexpected sickness of plaintiff’s lead counsel, we need to extend the prior agreed to briefing
schedule.

       We have conferred with defense counsel and agreed to the following new briefing
schedule: Plaintiff’s opposition to the motion will be served by February 8, 2019; Defendants’
reply will be served by February 22, 2019. All of the papers will be filed pursuant to the “bundle
rule” by the end of the day on February 25, 2019.

       Thank you for your attention on this matter. Any questions, please contact the undersigned.

                                             Very respectfully,

                                             GALLO VITUCCI KLAR LLP



                                             Richard González, Esq.

Copy: Michael Cassell, Esq.
